       Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

JAMES GRASS,

         Plaintiff,

v.                                                                                    No. 20-cv-0065 JAP/SMV

KILOLO KIJAKAZI,1
Acting Commissioner of the
Social Security Administration,

         Defendant.


                              MAGISTRATE JUDGE’S
                PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER is before me on Plaintiff’s pro se Motion to Reverse or Remand

Administrative Agency Decision with Supporting Memorandum [Doc. 38], filed on May 24, 2021.

The Acting Commissioner responded on July 16, 2021.                           [Doc. 42].      Plaintiff replied on

August 10, 2021. [Doc. 45]. The presiding judge referred this matter to me for proposed findings

and a recommended disposition. [Doc. 14]. Plaintiff bears the burden of showing either that the

Administrative Law Judge (“ALJ”) did not apply the correct legal standards or that his findings

were not supported by substantial evidence. Having meticulously reviewed the entire record and

being fully advised in the premises, I find that Plaintiff fails to meet that burden. At its core, I

understand Plaintiff’s argument to be that he was participating in Defendant’s Ticket-to-Work

program, which Plaintiff believes was supposed to protect him from losing his disability benefits


1
  Kilolo Kijakazi is the current Acting Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure, Kilolo Kijakazi should be substituted for former Commissioner Andrew Saul as the Defendant in
this suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g) (2012).
       Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 2 of 16




and from any overpayment. I find, however, that the Ticket-to-Work program would not have

protected Plaintiff from the cessation of his benefits in this case or from the assessment of the

overpayment. This is because Plaintiff was working and earning income over the threshold

amounts for many months. Further, I find that the protections Plaintiff believed he had as a

participant in the Ticket-to-Work program, such as nine months of being able to work without

losing his benefits (a “Trial Work Period”), were extended to him irrespective of the Ticket-to-

Work program. Besides, the ALJ’s findings—including the finding that Plaintiff was not actually

on the Ticket-to-Work program—are supported by substantial evidence, and the ALJ applied the

correct legal standards. Accordingly, the Motion should be denied, and the Commissioner’s final

decision affirmed.

                                             Standard of Review

        The standard of review in a Social Security appeal is whether the Commissioner’s final

decision2 is supported by substantial evidence and whether the correct legal standards were

applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). These standards apply not only

in an appeal of the denial of benefits but also in cases, like this one, that appeal the assessment of

an overpayment. Marshall v. Chater, 75 F.3d 1421 (10th Cir. 1996).

         If substantial evidence supports the Commissioner’s findings and the correct legal

standards were applied, the Commissioner’s decision stands and the plaintiff is not entitled to

relief. Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004). Courts must meticulously



2
 A court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which generally is the ALJ’s
decision, 20 C.F.R. § 404.981. This case fits the general framework, and therefore, the Court reviews the ALJ’s
decision as the Commissioner’s final decision.

                                                        2
      Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 3 of 16




review the entire record, but may neither reweigh the evidence nor substitute their judgment for

that of the Commissioner. Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007).

        “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not reweigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may undercut

or detract from the [Commissioner]’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quoting

Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

        “The failure to apply the correct legal standard or to provide this court with a sufficient

basis to determine that appropriate legal principles have been followed is grounds for reversal.”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (internal quotation marks omitted).

        I have liberally construed Plaintiff’s pro se filings. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam); Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). I cannot, however,

“take on the responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Garrett, 425 F.3d at 840. Moreover, “pro se parties [must] follow the same

rules of procedure that govern other litigants.” Id. (internal quotation marks omitted).




                                                     3
       Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 4 of 16




                                             Procedural Background

         Plaintiff was awarded disability benefits in May 2003.3                         Tr. 70.      Plaintiff reports

subsequently participating in education, job training, and employment through Defendant’s

Ticket-to-Work program.4 [Doc. 1] at 1; Tr. 29–30. He took classes at a community college to

become a paramedic. [Doc. 1] at 1; Tr. 29–30. He then began working as a paramedic. [Doc. 1]

at 1; Tr. 29–30. Defendant became aware that Plaintiff was earning income as a paramedic in

2009. See Tr. 149–53. On March 30, 2009, Defendant warned Plaintiff in writing that he had

exhausted seven of his nine Trial-Work-Period months and reminded him of his continuing duty

to report any employment. Tr. 149–53. By March 17, 2012, Defendant determined that Plaintiff

had been earning enough to disqualify him from disability benefits, i.e., Plaintiff had been engaged

in substantial gainful activity. Tr. 196–99. On that basis, Defendant ceased Plaintiff’s benefits

retroactively to 2009. Id. Defendant then sought to recover those benefits it believed it had

overpaid to Plaintiff. Tr. 200. After applying numerous rules governing the calculations,

Defendant demanded that Plaintiff pay back all benefits he had received for the months of April

2010 through March 2012, totaling more than $45,000. Id.



3
  Although Plaintiff claims to be blind currently, [Doc. 38] at 5, there is no indication that his disability benefits were
awarded due to blindness. Instead, the record establishes that Plaintiff suffered from asthma and other respiratory
problems. Tr. 207, 249, 279; see [Doc. 38] at 4 (Plaintiff’s mentioning his use of portable oxygen); Tr. 43 (Plaintiff’s
testimony at the hearing in August 2017 that he has pulmonary fibrosis and not mentioning blindness). This bears
mentioning because the rules for disability due to blindness are different from those applicable to all other forms of
disability.
4
  The purpose of the Ticket to Work program is to “expand the universe of service providers” available to disability
beneficiaries “to find, enter[,] and retain employment.” 20 C.F.R. § 411.105 (2011). The Ticket itself is a document
of the Commissioner’s promise to pay certain qualified entities “for providing employment services, vocational
rehabilitation services, and other support services to the beneficiary.” § 411.120(a). When a disability beneficiary
receives a Ticket, he is free to choose whether to participate in the program or not. If he wishes to put the Ticket into
use, he chooses a qualified entity, and depending on which he selects, he will either sign “an individual work plan (see
§§ 411.450 through 411.470) or . . . and sign[] an individualized plan for employment.” § 411.135.
                                                            4
      Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 5 of 16




        Plaintiff requested a waiver of the overpayment on October 24, 2012. Tr. 232–39. That

request was denied. Tr. 298–292. Plaintiff was granted a hearing before an ALJ on August 22,

2017. Tr. 22; see Tr. 10. Plaintiff appeared and testified at the administrative hearing in

Albuquerque, New Mexico. Tr. 22–51; see Tr. 10. Ultimately, the ALJ found that Plaintiff was

at fault in causing the overpayment and denied Plaintiff’s request that it be waived. Tr. 15–16.

        Specifically, the ALJ made findings as to how much Plaintiff earned each month during

the relevant time period. Tr. 12–15. These findings are reflected in the chart below. The ALJ

based his findings on forms completed by Plaintiff’s employers, citations to which also appear in

the chart.

        The ALJ applied a trial work period (“TWP”) of nine months to Plaintiff’s earnings. Tr. 12.

The ALJ explained that trial-work-period months are months in which, while disabled and

receiving benefits, Plaintiff performed “services.” Id. For 2007, wages were “services” if they

were more than $640 per month; for 2008, more than $670 per month; for 2009, more than $700

per month; for 2010 through 2012, more than $720 per month. To constitute a trial work period,

the nine months must occur in any rolling 60-month period. Tr. 13. Earnings from a vocational

rehabilitation program constitute “services” for TWP purposes.          Impairment-related work

expenses are not applied during TWP months. Id. (citing POMS § DI 13010.035(F)).

        Immediately following Plaintiff’s nine trial-work-period months, the ALJ applied a

36-month extended period of eligibility (“EPE”). Tr. 13. During the extended period of eligibility,

the ALJ explicitly accounted for Plaintiff’s impairment-related work expenses. Tr. 13–15. The

ALJ found that during the extended period of eligibility, Plaintiff’s monthly “total earnings” were

offset by impairment-related work expenses to yield his monthly “countable earnings,” Tr. 14, 15,
                                                 5
       Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 6 of 16




which are reflected in the chart below. Then, the ALJ determined whether Plaintiff’s monthly

“countable earnings” were high enough to constitute substantial gainful activity (“SGA”).5 Tr. 13–

15. If not, he was entitled to benefits for that month. If so, he was not entitled to benefits during

that month. Tr. 14.

        Typically, benefits are terminated as of the first month during the extended period of

eligibility that a person’s earnings are high enough to be substantial gainful activity. Here,

Plaintiff’s countable earnings amounted to substantial gainful activitiy in February, March, April,

and May of 2009. However, the ALJ found that those months constituted an unsuccessful work

attempt, and Plaintiff’s benefits were not ceased at that time. Tr. 14. Plaintiff’s earnings again

amounted to substantial gainful activity starting in January 2010, and his benefits were ceased.

Although his benefits had ceased, the ALJ counted February and March of 2010 as grace months

and did not assess overpayments for those months. Tr. 14.

        Applying all these rules, the ALJ ultimately found that Plaintiff was overpaid for the

months of April 2010 through December 2011. Tr. 14 (“[Plaintiff] was paid benefits from April

of 2010 through December of 2011 and he should not have been paid them due to his work activity,

resulting in the overpayment.”). The ALJ found that Plaintiff’s countable earnings fell below

substantial gainful activity in January and February 2012, entitling him to benefits for those two

months. Tr. 14 (citing Tr. 285). The ALJ then found that March 2012 was Plaintiff’s termination




5
 SGA amounts are as follows:
        2007   $ 900/ month      2008    $ 940/ month                 2009    $ 980/ month
        2010   $1,000/ month 2011        $1,000/ month                2012    $ 1,010/ month
SOCIAL SECURITY https://www.ssa.gov/oact/cola/sga.html (last visited August 17, 2021).

                                                       6
      Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 7 of 16




month because his extended period of eligibility ended and his income was high enough to

constitute substantial gainful activity. Tr. 14–15.

                                                 Countable
 Month               Total Earnings                                ALJ’s Finding
                                                 Earnings

 June 2007           $2,295 (Tr. 180)            Same during TWP   TWP month 1/9

 July 2007           $2,780 (Tr. 180)            Same during TWP   TWP month 2/9

 August 2007         $1,826 (Tr. 180)            Same during TWP   TWP month 3/9

 September 2007      $1,226 (Tr. 180)            Same during TWP   TWP month 4/9

 October 2007        $ 970 (Tr. 180)             Same during TWP   TWP month 5/9

 November 2007       $1,780 (Tr. 180)            Same during TWP   TWP month 6/9

 December 2007       $1,425 (Tr. 180)            Same during TWP   TWP month 7/9

 January 2008        $1,590 (Tr. 180)            Same during TWP   TWP month 8/9

 February 2008       $ 480 (Tr. 180)             $ 480 (Tr. 284)   Benefit

 March 2008          $ 0 (Tr. 180, 187)          $ 0 (Tr. 284)     Benefit

 April 2008          $ 0 (Tr. 180, 187)          $ 0 (Tr. 284)     Benefit

 May 2008            $ 0 (Tr. 180, 187)          $ 0 (Tr. 284)     Benefit

 June 2008           $ 0 (Tr. 180, 187)          $ 0 (Tr. 284)     Benefit

 July 2008           $ 0 (Tr. 180, 187)          $ 0 (Tr. 284)     Benefit

 August 2008         $ 0 (Tr. 180, 187)          $ 0 (Tr. 284)     Benefit

 September 2008      $ 143 (Tr. 180, 187)        $ 0 (Tr. 284)     Benefit

 October 2008        $ 0 (Tr. 180, 187)          $ 0 (Tr. 284)     Benefit

 November 2008       $ 0 (Tr. 180, 187)          $ 0 (Tr. 284)     Benefit

 December 2008       $ 565 (Tr. 187)             $ 0 (Tr. 284)     Benefit

                                                 7
    Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 8 of 16




January 2009     $ 758 (Tr. 179)         Same during TWP       TWP month 9/9

                                                               EPE      month       1/36,
February 2009    $1,570 (Tr. 179)        $1,468 (Tr. 284)
                                                               unsuccessful work attempt

                                                               EPE month 2/36, no SGA,
March 2009       $ 995 (Tr. 179)         $ 893 (Tr. 284)
                                                               Benefit

                                                               EPE      month       3/36,
April 2009       $1,185 (Tr. 179)        $1,083 (Tr. 284)
                                                               unsuccessful work attempt

                                                               EPE      month       4/36,
May 2009         $2,290 (Tr. 179)        $1,560 (Tr. 284)
                                                               unsuccessful work attempt

June 2009        $ 610 (Tr. 187)         $ 0 (Tr. 284)         Benefit

July 2009        $ 0                     $ 0 (Tr. 284)         Benefit

August 2009      $ 288 (Tr. 179)         $ 186 (Tr. 284)       Benefit

September 2009   $ 624 (Tr. 179)         $ 622 (Tr. 284)       Benefit

October 2009     $ 0                     $ 0 (Tr. 284)         Benefit

November 2009    $ 0                     $ 0 (Tr. 284)         Benefit

December 2009    $ 475 (Tr. 187)         $ 0 (Tr. 284)         Benefit

                                                               EPE month 12/36,
January 2010     $2,160 (Tr. 186, 188)   $1,726 (Tr. 284)
                                                               cessation month

February 2010    $1,944 (Tr. 188)        $1,510 (Tr. 284)      Grace month

March 2010       $2,088 (Tr. 188)        $1,654 (Tr. 284)      Grace month

April 2010       $1,488 (Tr. 186, 188)   $1,054 (Tr. 284)      Overpayment

May 2010         $1,536 (Tr. 186, 188)   $1,102 (Tr. 284)      Overpayment

June 2010        $1,248 (Tr. 186, 188)   Illegible (Tr. 284)   Overpayment

July 2010        $3,582 (Tr. 186, 188)   Illegible (Tr. 284)   Overpayment

August 2010      $1,970 (Tr. 186, 188)   $1,536 (Tr. 285)      Overpayment

                                         8
      Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 9 of 16




 September 2010 $2,757 (Tr. 186, 188)           $2,324 (Tr. 285)      Overpayment

 October 2010        $2,836 (Tr. 186, 285)      $2,403 (Tr. 285)      Overpayment

 November 2010       $2,812 (Tr. 186, 285)      $2,378 (Tr. 285)      Overpayment

 December 2010       $4,917 (Tr. 186, 188)      $4,484 (Tr. 285)      Overpayment

 January 2011        $3,238 (Tr. 186, 188)      $2,804 (Tr. 285)      Overpayment

 February 2011       $4,099 (Tr. 186, 188)      $3,666 (Tr. 285)      Overpayment

 March 2011          $2,737 (Tr. 186, 188)      $2,304 (Tr. 285)      Overpayment

 April 2011          $2,181 (Tr. 186, 188)      $1,748 (Tr. 285)      Overpayment

 May 2011            $2,109 (Tr. 186, 188)      $1,675 (Tr. 285)      Overpayment

 June 2011           $2,425 (Tr. 186, 188)      $1,992 (Tr. 285)      Overpayment

 July 2011           $3,641 (Tr. 186, 188)      $3,207 (Tr. 285)      Overpayment

 August 2011         $1,608 (Tr. 186, 285)      $1,175 (Tr. 285)      Overpayment

 September 2011 $2,600 (Tr. 285)                $2,167 (Tr. 285)      Overpayment

 October 2011        $2,624 (Tr. 285)           $2,190 (Tr. 285)      Overpayment

 November 2011       $2,712 (Tr. 285)           $2,278 (Tr. 285)      Overpayment

 December 2011       $2,322 (Tr. 285)           $1,888 (Tr. 285)      Overpayment

                                                                      Last month of EPE, 36/36
 January 2012        $ 773 (Tr. 285)            $ 340 (Tr. 285)
                                                                      Not SGA

 February 2012       $ 773 (Tr. 285)            $ 340 (Tr. 285)       Not SGA

 March 2012          $3,893 (Tr. 285)           $3,450 (Tr. 285)      Termination month


       The ALJ went on to find that Plaintiff was at fault for the overpayment. Tr. 15–16. In part,

the ALJ found that Plaintiff “accepted and did not return the incorrect payments, directly causing


                                                9
     Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 10 of 16




the overpayment.” Tr. 16 (citing 20 C.F.R. § 404.506). The ALJ also found that Plaintiff was not

on the Ticket-to-Work program, Tr. 15, nor was his employment accommodated, Tr. 16 (citing

Tr. 193–95). The ALJ affirmed the assessment of the overpayment and denied Plaintiff’s request

to waive it. Tr. 15–16. The Appeals Council denied review on November 26, 2019. Tr. 1–5.

Plaintiff timely filed the instant action on January 22, 2020. [Doc. 1].

                                             Discussion

       Plaintiff raises several challenges to the substance of the ALJ’s decision as well as to

matters beyond the substance of the appeal. None warrants reversal of the ALJ’s decision or any

relief in this case. Plaintiff’s motions for default judgment [Docs. 43, 44] should be denied, see

Fed. R. Civ. P. 55(a), as should his requests for materials in Braille, [Doc. 38] at 5.

              Plaintiff’s challenges to the substance of the appeal are without merit.

       First, Plaintiff complains that the ALJ relied on “bogus and misleading” evidence to render

his decision. [Doc. 38] at 2. However, Plaintiff does not specify which evidence he challenges.

Plaintiff fails to show any error in the evidence relied on by the ALJ.

       Second, Plaintiff challenges the ALJ’s finding that he earned income from Valencia

County. [Doc. 38] at 3. Plaintiff denies that he “received compensation” from Valencia County

Fire Department.     Id.   He argues that he worked for the Valencia County Volunteer Fire

Department and, therefore, “no compensation for services [was] rendered.” Id. Plaintiff fails to

show any reversible error. The ALJ relied on a document from Valencia County, which shows

Plaintiff’s employment income. Tr. 187. This constitutes substantial evidence to support the

ALJ’s finding that Plaintiff received employment income from Valencia County. Plaintiff’s

arguments about working for a volunteer fire department do not overwhelm that evidence.
                                                 10
     Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 11 of 16




       Next, Plaintiff argues that even if he did receive income from Valencia County, or from

any other source, the ALJ failed to offset that income with his impairment-related work expenses.

[Doc. 38] at 3–4. I am not persuaded that the ALJ failed to account for Plaintiff’s impairment-

related work expenses or otherwise erred in calculating his countable earnings. The ALJ explicitly

accounted for Plaintiff’s impairment-related work expenses in his calculations. Tr. 13–15.

       Additionally, Plaintiff argues that his work for Valencia County, Living Cross Ambulance,

and Superior Ambulance was part of his “paramedic program.” [Doc. 38] at 3–4.            Plaintiff’s

implied argument is that the income from these sources should not have affected his disability

benefits. I have given considerable thought to this argument. On the one hand, Plaintiff has been

adamant over many years that his paramedic program was part of his participation in Ticket to

Work. There is no dispute that he was mailed a Ticket. There is no dispute that he engaged in

education and training to become a paramedic. There is no dispute that he submitted receipts for

impairment-related work expenses. A reasonable factfinder could have found that his income was

earned in connection with the Ticket-to-Work program. Nevertheless, the Court should not reverse

the ALJ’s decision, for two reasons.

       First, the standard of review here is quite deferential to the ALJ’s findings. To reverse the

ALJ’s findings, Plaintiff would have to show that they were (1) completely unsupported by the

evidence, (2) supported by no more than a mere scintilla of evidence, or (3) overwhelmed by

contrary evidence. See Langley, 373 F.3d at 1118. “The possibility of drawing two inconsistent

conclusions from the evidence does not prevent [the] findings from being supported by substantial

evidence.” Lax, 489 F.3d at 1084. Here, there is substantial evidence to support the ALJ’s finding

that Plaintiff was not on the Ticket-to-Work program during the relevant time period. See Tr. 15.
                                                11
     Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 12 of 16




For example, the ALJ cited agency queries that indicated that Plaintiff was mailed a Ticket to

Work in 2003 but it was never placed in use. Id. (citing Tr. 482–84). Further, the ALJ explained

that if Plaintiff had been on the Ticket-to-Work program, he would have had a detailed work plan

and would have made regular reports of his income. There is no evidence of that in the record.

       Second, and more importantly perhaps, I find that Plaintiff fails to show any prejudice

regarding the Ticket-to-Work issue. The implication in Plaintiff’s Ticket-to-Work argument is

that if he had been considered part of the program, he somehow would not have been assessed an

overpayment. See [Doc. 38] at 3–4. However, Plaintiff offers no legal support for this assumption,

and I find none. The governing regulations describe Ticket-to-Work as providing vocational

training and relief from continued disability reviews. 20 C.F.R. § 411.120(a) (2011) (describing

the Ticket as evidence of the Commissioner’s promise to pay an employment network or State

vocational rehabilitation agency for providing employment services, vocational rehabilitation

services, and other support services to the disabled person); § 411.165 (2011) (no continuing

disability review while a Ticket is in use). But I find no authority suggesting that the Ticket-to-

Work program would have provided Plaintiff any shelter from the assessment of this overpayment.

See 20 C.F.R. §§ 411.100–411.660 (2011).

       For example, Plaintiff argues that he was promised nine free months of income in the

Ticket-to-Work program. [Doc. 38] at 4. Regardless of whether Plaintiff was considered part of

the Ticket-to-Work program or not, the ALJ applied nine months of the trial work period. The

ALJ applied the nine months to June 2007 through January 2008, and to January of 2009. Tr. 12–

13. The ALJ also applied the 36-month extended period of eligibility to February 2009 through

January 2012. Tr. 13–15. The ALJ also credited Plaintiff with several months as unsuccessful
                                                12
      Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 13 of 16




work attempts and a grace period. Tr. 12–15. Even if Plaintiff could show error in the ALJ’s

factual finding that he was not on an active Ticket to Work, which he cannot, Plaintiff would still

fail to show any resulting prejudice. The ALJ extended all the protections to which Plaintiff claims

he was entitled. Remand is not appropriate.

          Finally, I am not persuaded by Plaintiff’s claim that he was denied due process when his

benefits were ceased in 2012. See id. at 1. Plaintiff argues that his benefits were “cut off without

cause, administrative hearing[,] due process,” or according to the rules of the Ticket-to-Work

program. Id. Plaintiff does not further elaborate on his claim; this is the entirety of the argument.

On de novo review, Plaintiff fails to show that he was denied due process in the cessation of his

benefits in 2012. See ClearOne Commc'ns, Inc. v. Bowers, 651 F.3d 1200, 1216 (10th Cir. 2011)

(“We review questions of constitutional law de novo.”); Parker v. Colvin, 640 F. App’x 726, 729

(10th Cir. 2020) (applying the de novo standard to a constitutional question in a social security

case).

         Plaintiff fails to show that he was denied due process, i.e., the ability to appeal and be heard

on the 2012 cessation of his benefits. He requested and received reconsideration of the cessation.

Tr. 218–19, 286–88. The reconsideration decision was issued on December 9, 2013. Tr. 286–88.

Plaintiff had 60 days to request a hearing before an ALJ, Tr. 287, plus an additional five days for

mailing, or until February 12, 2014. There is no timely request for a hearing in the record.6 Nor

am I persuaded that there was any prejudicial error with respect to the Ticket-to-Work program.

Plaintiff fails to argue, much less show, that participation in the Ticket-to-Work program would

6
 The record contains a request for a hearing dated March 4, 2015, which would have been untimely as to the cessation
decision. The record also contains a note from Plaintiff written on a bill attempting to collect the overpayment, which
appears to be dated March 5, 2014, stating that he had “requested multiple times a hearing.” Tr. 293–24.
                                                         13
     Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 14 of 16




have (or should have) shielded him from cessation in this case, where he was working and earning

more than the threshold amounts over many months.

      Plaintiff’s challenges to matters beyond the substance of the appeal are without merit.

       Plaintiff alleges several points of error, but none is meritorious. I address these in order of

analytical convenience.

       Plaintiff alleges that Defendant sent him an encrypted “discovery dis[c]” but failed to

provide the “key.” [Doc. 38] at 3. On that basis, Plaintiff argues that Defendant is in violation of

the federal discovery rules. Id. I am not persuaded that there is any error because the federal

discovery rules do not apply to social security appeals. D.N.M.LR-Civ. 16.3(g).

       Plaintiff alleges that Defendant failed to serve him with a copy of the administrative record.

[Doc. 38] at 3. Plaintiff is incorrect. Defendant served the record on Plaintiff, along with a

password, on or about December 16, 2020. [Doc. 46]. Moreover, Plaintiff confirmed at the

administrative hearing that he had been provided with the record as it stood at the time, Tr. 27,

which included every document material to this appeal, compare Tr. 17–21 (listing the documents

included in the record at the time of the ALJ’s decision), with Tr. 60–488 (same documents

included in administrative record before this Court).

       This Court is without jurisdiction, see § 405, to pass on Plaintiff’s challenges to the

circumstances ancillary to the cessation of his benefits, such as his eligibility for Medicare. See

[Doc. 38] at 4. Similarly, Defendant’s attempts to recover the overpayment are not before this

Court. See id. at 2 (Plaintiff’s complaint about certain billing statements), 5 (Plaintiff’s complaint




                                                 14
      Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 15 of 16




about his tax refund7). Plaintiff’s complaints about the Department of Justice and its actions (or

inactions) have no relevance to this appeal.8 [Doc. 38] at 4 (Plaintiff’s reference to the lawsuit

United States v. Grass, No. 15-cv-0302 KBM/SCY (D.N.M. 2015)); [Doc. 1] at 3 (same).

Likewise, Plaintiff’s complaint about his benefits being terminated again in 2020 without due

process, [Doc. 38] at 2, is beyond the scope of this action, see § 405.

        Finally, Plaintiff complains that the ALJ ignored or was not privy to “inculpatory”

evidence, [Doc. 38] at 2, but he fails to identify the evidence in question. Accordingly, I find

Plaintiff fails to show any new and material evidence that would warrant remand.                           See

§ 405(g)(sentence six).

                                                Conclusion

        Plaintiff fails to show that remand is warranted. He fails to show that the ALJ applied any

incorrect legal standard. Further, I find that the ALJ’s factual findings are supported by substantial

evidence. Plaintiff accepted payments that he knew or could have been expected to know were

incorrect. See 20 C.F.R. § 404.507(c). Plaintiff fails to show that the Ticket-to-Work program

would have made any difference in the assessment of the overpayment or whether it might have

been waived.

        IT IS THEREFORE RESPECTFULLY RECOMMENDED that Plaintiff’s Motion to

Reverse or Remand Administrative Agency Decision [Doc. 38] be DENIED and the

Commissioner’s final decision, affirmed.



7
 Recovery of an overpayment by offsetting a tax refund is generally permissible under 42 U.S.C. § 404(A)(1)(a).
8
 In April of 2015, the Department of Justice sued Plaintiff, attempting to recover the overpayment. However, it
voluntarily dismissed the action without prejudice the following month. Tr. 319; United States v. Grass,
No. 15-cv-0302 KBM/SCY.
                                                      15
     Case 1:20-cv-00065-JAP-SMV Document 47 Filed 08/20/21 Page 16 of 16




       IT IS FURTHER RECOMMENDED that Plaintiff’s motions for default judgment

[Docs. 43, 44] be DENIED, as well as his request for materials in Braille, [Doc. 38] at 5.



 THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN FOURTEEN DAYS OF
 SERVICE of a copy of these Proposed Findings and Recommended Disposition, they may
 file written objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1).
 A party must file any written objections with the Clerk of the District Court within the
 fourteen-day period if that party wants to have appellate review of the proposed findings
 and recommended disposition. See D.N.M.LR-Civ. 10.1. If no objections are filed, no
 appellate review will be allowed. The 14-day objections deadline will not be extended.




                                                     ____________________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge




                                               16
